Citation Nr: 1734303	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO. 11-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back disability, to include the propriety of a reduction of rating from 20 percent to 10 percent, effective September 1, 2010. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO. A March 2010 rating decision, in pertinent part, proposed to reduce the evaluation of the Veteran's low back disability from 20 percent to 10 percent. A June 2010 rating decision effectuated the proposed reduction of the evaluation of the Veteran's low back disability, and it assigned a 10 percent rating effective September 1, 2010. 

This appeal was previously before the Board in December 2015, when it remanded the Veteran's claim in order to obtain additional medical evidence. The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. An improvement of the Veteran's ability to function under the ordinary conditions of life and work as a result of her low back disability has not been demonstrated.

2. Before February 28, 2017, the Veteran's low back disability was not manifested by forward flexion limited to 30 degrees or worse, and no incapacitating episodes of intervertebral disc disease (IVDS) or ankylosis were shown.

3. Since February 28, 2017, the Veteran's low back disability has been manifested by forward flexion limited to 30 degrees, but it has not been manifested by IVDS or ankylosis.
CONCLUSIONS OF LAW

1. The June 2010 reduction of the disability rating for a low back disability from 20 percent to 10 percent effective September 1, 2010, was not proper, and the 20 percent rating for a low back disability is restored. 38 U.S.C.A. § 5112(b)(6) (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).

2. Before February 28, 2017, the criteria for a rating in excess of 20 percent for a low back disability were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2016).

3. Since February 28, 2017, the criteria for a rating of 40 percent, but no greater, for a low back disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants. 8 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In the instant case, the Veteran was provided with all appropriate notification in January 2010, and she has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). Thus, adjudication of the Veteran's claim at this time is warranted.

With regard to any due process concerns relating to the propriety of the reduction of the rating of the Veteran's low back disability, the Board has found, as discussed below, that the Veteran's rating was improperly reduced. Discussion of the procedural protections that apply in the case of rating reductions is therefore moot.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available. 

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016). To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran received examinations in January 2010 and February 2017. The Board acknowledges that the Veteran has argued that the January 2010 examination was inadequate. For example, in April 2010, the Veteran argued that the January 2010 examiner did not perform the testing or use the materials that were required to fully evaluate her back disability. The Veteran indicated that the examiner "stood very far away from me and never even looked at the lower part of my back." The Veteran indicated that the examiner did not perform range of motion testing at all. 

Upon review of the January 2010 examination report, to the extent that the Veteran argued that the January 2010 examination did not justify the RO's June 2010 reduction of rating of her low back disability, the Board agrees, as will be further discussed below. Furthermore, the Board concurs that the examiner did not reconcile seemingly contrary findings, such as stating that the Veteran's low back disability resulted in a limitation of motion of the back, while also finding that the Veteran's low back disability did not result in any limitation of motion. The Board has therefore placed relatively little probative weight on this examination, and it instead considers the totality of the medical evidence of record in order to determine the appropriate rating of the Veteran's low back disability. 

Furthermore, the Board notes that the Veteran received an additional examination in February 2017. Upon review of this examination report, the Board finds that the examiner reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted an appropriate evaluation, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. The Board concludes that the medical evidence of record, and particularly the February 2017 examination report, is adequate for the purpose of rendering a decision in the instant appeal. 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined to participate in a hearing before the Board. The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Reduction and Restoration

The Veteran contends that the reduction of the rating of her low back disability from 20 percent to 10 percent effective September 1, 2010, was not warranted.

Reduction is warranted for ratings in effect for fewer than five years if the evidence shows improvement of the condition. 38 C.F.R. § 3.344 (2016). A disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred. 38 U.S.C.A. § 1155 (West 2014). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21; 38 C.F.R. 3.344(c) (2016).

In general, the reduction of a rating must have been supported by the evidence on file at the time of the reduction. Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992). In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992).

Turning to the pertinent facts in this case, the Board notes that in May 2006, an examiner noted that the Veteran did not miss work as a result of her pain. The Veteran complained of chronic pain in her low back that occurred four or five times a week, with each episode lasting two to three hours, and which kept her awake at night. The examiner noted that pain limited the Veteran's range of motion. X-ray of the Veteran's low back showed spondylosis. The Veteran asked for help with lifting at work, and at home, the Veteran avoided heavy lifting, bending, and working overhead. The Veteran had to change positions when her back pain flared. 

In January 2010, the Veteran complained of stiffness, spasm, and decreased motion in her lower back. The Veteran complained of severe, constant pain in her lower back that was exacerbated by physical activity. The Veteran was able to function with medication. While the examiner noted that the Veteran's symptoms resulted in limitation of motion of the back, the examiner, when recording the Veteran's range of motion, did not indicate that she had lost motion as a result of pain. The examiner noted that the Veteran had functional impairment when sitting for a prolonged time. In April 2010, a clinician provided the Veteran with a note indicating that she needed to take more frequent breaks at work as a result, in part, of her back disability. 

Upon review of this evidence, the Board finds that the evidence weighs against a finding of an improvement in the Veteran's low back disability at the time of the reduction under the ordinary conditions of life and work between the time of the May 2006 examination and the January 2010 examination. In making this determination, the Board acknowledges that the January 2010 examiner found that the Veteran's low back disability did not result in a limitation of motion. With that said, the January 2010 examiner did not reconcile this finding with the observation that the Veteran's back disability "result[ed] in limitation of motion of the back." Furthermore, the record shows that the Veteran complained of episodes of pain that occurred up to five times weekly in May 2006; in January 2010, the Veteran indicated that her low back pain was constant, and she additionally complained of stiffness and spasms. While the May 2006 examiner noted functional impairment at work only with lifting, the January 2010 examiner noted that the Veteran experienced functional impairment with sitting, and an April 2010 clinician provided with the Veteran with a note supporting her taking an increasing number of breaks at work. 

Upon review of these facts, the Board cannot find that the evidence supports a finding that the Veteran's back disability resulted in an improvement in the Veteran's ability to function under the ordinary conditions of life and work at any time. Accordingly, the Board finds that the rating reduction from 20 percent to 10 percent was improper because the evidence of record does not show an improvement in the Veteran's low back disability under the ordinary conditions of life and work. The Board, therefore, restores the 20 percent rating for a low back disability under Diagnostic Code 5242 from the date of the rating reduction.

Increased Rating

With the rating of the Veteran's low back disability restored to 20 percent throughout the period of appeal, the Board will next consider whether a disability rating in excess of 20 percent is available to the Veteran at any time.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods other than those discussed herein.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2016). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2016). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2016). 

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). 

In this case, the Veteran's back disability is rated 20 percent disabling under Diagnostic Code 5242, applicable to degenerative arthritis of the spine. 

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 38 C.F.R § 4.71a, Diagnostic Code 5242 (2016). The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months.

38 C.F.R § 4.71a, Diagnostic Code 5243 (2016).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016). 

Turning to the facts in this case, the Veteran filed a claim of entitlement to an increased rating in December 2009. She underwent an examination in January 2010, at which time the examiner indicated that the Veteran could walk for an "undetermined distance" without limitations. The Veteran complained of stiffness, spasm, decreased motion, and constant, severe pain in her lower back. The Veteran could function with medication, and the examiner noted that her disability "result[ed] in limitation of motion of the back." The Veteran denied current treatment, hospitalizations, surgeries, or incapacitation. The examiner noted that the Veteran had functional impairment with prolonged sitting. 

Upon examination, the examiner noted no evidence of radiation of pain, spasm, tenderness, muscle guarding, or weakness. The Veteran's muscle tone was normal, and the straight leg raise test was negative bilaterally. The lumbar spine was not ankylosed. The Veteran's range of motion was normal without evidence of pain. Upon repetitive use, there was evidence of pain, fatigue, and lack of endurance, but these impairments did not result in a limitation of motion. The examiner found that the Veteran did not have IVDS. The examiner noted that the Veteran's back disability resulted in difficulty with prolonged sitting or running. 

In March 2012, a physical therapist indicated that the Veteran's flexion was decreased by approximately 25 percent, extension was decreased by approximately 50 percent, and side bending was decreased by greater than 25 percent bilaterally. In April 2012, a physical therapy note indicated that the Veteran could forward-bend with a hand reach to her mid-shins, and she could backward-bend to 20 degrees. The Veteran had bilateral lateral rotation to 50 degrees. The Veteran was noted to have pain at the ends of her range of motion. In May 2012, a physical therapy note indicated that the Veteran had decreased flexion and rotation with pain at the ends of her ranges of motion. The Veteran was noted to have difficulty with her activities of daily living. 

A June 2013 radiological examination showed that the Veteran had multi-level degenerative changes of the lumbar spine. In November 2013, a physical therapy note indicated that the Veteran could forward-bend with a hand reach to her mid-shins, and she could backward-bend to 25 percent of her range. Bilateral lateral rotation was normal, and the Veteran could bilaterally side-bend to the mid-thigh. In December 2013, a clinician noted that the Veteran had normal flexion, decreased extension, and normal rotation. 

In February 2014, a clinician indicated that the Veteran had a long history of chronic lower back pain and degenerative disc disease with sciatica. The clinician noted that the Veteran's disability would not improve. The Veteran was able to work in a light-duty status, with no lifting greater than 40 pounds, and no sitting for longer than 30 minutes. In March 2014, a clinician noted that the Veteran had normal extension and flexion with tenderness over the spinous process. In May 2014, a clinician noted that the Veteran had normal extension and flexion of the lumbar spine, with tenderness over the spine from L5. In November 2014, it was noted that the Veteran had full forward motion in the back and "limited" backward motion in the back. 

In a July 2015 rehabilitation record, the Veteran was noted to have flexion with fingertips 7.5 inches from the floor, right side-bending with fingertips 19.75 inches from the floor, and left side-bending with fingertips 21.25 inches from the floor. The Veteran's extension and bilateral lateral rotation were normal. The clinician noted that the Veteran experienced pain with all ranges of motion. 

The Veteran underwent an additional VA examination on February 28, 2017, at which time the examiner diagnosed her with degenerative arthritis of the spine and IVDS. The Veteran alternated sitting and standing in order to avoid pain. The Veteran indicated that she could barely walk by the end of the day and stated that flare-ups of pain woke her during the night. The Veteran reported experiencing shooting pain, numbness, and burning from the lower back to the left knee. Left-sided sciatic pain occasionally made it impossible to sit for long periods without a pain patch, gel, or ice pack. The Veteran indicated that she could not walk for long periods. 

The Veteran had forward flexion to 65 degrees, extension to 5 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 30 degrees. The Veteran showed evidence of pain, and pain with weight bearing. The Veteran's decreased range of motion contributed to a functional loss in her ability to bend and lift. Repetitive use, including repetitive use over time, did not result in an additional loss of function or range of motion. The examiner indicated that there was no evidence of pain upon passive range of motion testing and non-weight bearing testing. During flare-ups, the examiner found that pain significantly limited the Veteran's functional ability. During flare-ups, the Veteran had forward flexion to 30 degrees, extension to 5 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 20 degrees. The Veteran's disability resulted in a limitation of walking, bending, and lifting, sitting, and standing. There was no ankylosis of the spine. The examiner indicated that the Veteran's IVDS resulted in incapacitating episodes of bed rest having a total duration of at least 1 week but less than 2 weeks during the past 12 months. The examiner indicated, however that this observation was based only on the Veteran's reported history. 

Turning to an evaluation of these facts, the Board first notes that a rating in excess of the Veteran's currently-assigned 20 percent evaluation requires either ankylosis or forward flexion of the thoracolumbar spine limited to 30 degrees or less. While the Veteran has consistently shown pain and limitation of motion in her back, the Veteran has never been diagnosed with ankylosis. Indeed, the February 2017 examiner specifically found that the Veteran did not suffer from ankylosis of the spine, despite her restricted range of motion. Furthermore, the Veteran herself has not argued that her low back is immobile. A greater rating based on ankylosis is therefore unwarranted. 

With regard to the Veteran's forward flexion, the Board finds that the February 2017 examiner found that the Veteran had forward flexion limited to 30 degrees during flare-ups. With the Veteran suggesting during the examination that she experienced flare-ups, at the very least, multiple times nightly, the Board finds that the Veteran's symptoms in February 2017 were consistent with a finding that the Veteran had forward flexion limited to 30 degrees at that time. A 40 percent evaluation is therefore appropriate as of the date of the Veteran's February 28, 2017 examination. 

A 40 percent rating is unwarranted before that date, however, because the Veteran consistently showed flexion of greater than 30 degrees before February 28, 2017. At worst, before February 28, 2017, the Veteran, in March 2012, showed forward flexion decreased by 25 percent (which, the Board notes, is forward flexion to approximately 68 degrees). The Veteran was otherwise able to forward bend such that her hands reached her mid-shins in April 2012, November 2013, and July 2015. The Veteran's forward flexion was found to be normal in January 2010, December 2013, March 2014, May 2014, and November 2014. Thus, with forward flexion greater than 30 degrees, the Board finds that a rating in excess of 20 percent is unavailable to the Veteran before February 28, 2017. 

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements. 38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The Board has considered the effects of weakened movement, excess fatigability, and incoordination. 38 C.F.R. § 4.45 (2016). Although the Board accepts the Veteran's assertions that her low back disability causes her to experience pain, the Board has taken this into account in its above discussion of range of motion. The rating schedule does not require a separate rating for pain itself. Spurgeon v. Brown, 10 Vet. App. 194 (1997). Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of her lumbar spine disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 43; see 38 C.F.R. § 4.40. In this case, it does not. 

Ratings in excess of those currently assigned are similarly unavailable under the formula for rating IVDS. While examiners may have suggested that the Veteran experiences incapacitating episodes, the record also reflects that this was based on the Veteran's self-report. The record is otherwise devoid of evidence of such episodes, which is characterized by bed rest prescribed by a physician. While the Veteran has reported needing bed rest on occasion, there has been no showing that bed rest has actually been prescribed during the course of the appeal. Accordingly, ratings in excess of the currently-assigned 40 percent and 20 percent ratings are unavailable to the Veteran as a result of IVDS, which would require incapacitating episodes having a total duration of at least 4 weeks during any 12-month period.

Turning now to an evaluation of the neurological manifestations of the Veteran's back disability, the Board first notes that a March 2017 rating decision granted a separate 20 percent rating for radiculopathy of the left lower extremity. The Veteran was provided with appellate rights in conjunction with this grant, but she has not disagreed with the assigned rating. Thus, while the Board acknowledges that neurological manifestations may be rated as part a claim for an increased rating for a back disability, given the Veteran's lack of disagreement with the assigned rating, the Board will thus not address neurological manifestations affecting the Veteran's left lower extremity at this time.

A separate rating for neurological symptoms requires a finding that the Veteran's symptoms result in at least mild incomplete paralysis. 38 C.F.R. § 4.124a. The term "mild" is not defined in the rating schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.

Turning to the facts in this case, in January 2010, the Veteran's muscle tone was noted to be normal. The Veteran had normal motor, reflex, and sensory function. In October 2013, while the Veteran complained of symptoms affecting her left lower extremity, she did not complain of other neurological symptoms, and she was noted to have good strength. In May 2014, the Veteran had normal bulk in the right lower extremity. Motor and sensory testing was normal. In February 2017, strength and sensory testing was normal. Reflex testing was normal, except that hypoactive reflexes were noted at the right ankle. The examiner noted that the Veteran did not suffer from signs or symptoms in the right lower extremity due to radiculopathy.  

Upon review of these facts, the Board finds that clinicians have consistently found the Veteran to be neurologically normal, with the exception of the finding of the February 2017 examiner that the Veteran's right ankle reflex was hypoactive. Despite this finding, without neurological complaint or any findings of a functional impact of the Veteran's neurological symptoms, the Board finds that the weight of the evidence is against a finding that the Veteran's neurological symptom picture is consistent with mild incomplete paralysis. A evaluation based on the Veteran's neurological symptoms in addition to her existing 20 percent rating for radiculopathy of the left lower extremity is unwarranted.

In sum, the criteria for a schedular rating greater than 20 percent for a low back disability have not met before February 28, 2017. The criteria for a schedular rating of 40 percent, but no greater, for a low back disability have been met since February 28, 2017.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical. 38 C.F.R. § 3.321(b) (2016); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate. Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual symptomatology associated with her low back disability. The weight of the medical evidence of record indicates that the primary symptom of the Veteran's back disability is painful motion, which is contemplated by the schedular criteria. The Veteran does not have any symptoms from her service-connected back disability that are unusual or are different from those contemplated by the schedular rating criteria. Therefore, the available schedular evaluations are adequate. The Board finds that referral for extraschedular consideration is not warranted.

In December 2015, the Board found that the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) had been raised by the record. In February 2015, the Veteran indicated that she did not wish to pursue a claim of entitlement to TDIU. The Board thus finds that entitlement to a TDIU has not been raised by the record.
ORDER

The reduction of the rating for a low back disability from 20 percent to 10 percent, effective September 1, 2010, was not proper, and the Veteran is entitled to restoration of the 20 percent rating for a low back disability, effective September 1, 2010, subject to the laws and regulations governing the award of monetary benefits. 

Before February 28, 2017, a rating in excess of 20 percent for a low back disability is denied. 

Since February 28, 2017, a rating of 40 percent, but no greater, for a low back disability is granted, subject to the laws and regulations governing the award of monetary benefits. 




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


